Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION

1.  A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/18/2022 has been entered.

2.  Claims 1-2, 4, 6-17, and 19-22 are pending.

3. Applicant has overcome the prior new matter rejection as previously written under 35 USC 112 because the claims now recite that the ligand includes six or more mutated Domain C of SpA each of the six or more mutated Domain C having a sequence that is for example at least 90% identical to the amino acid sequence shown in SEQ ID NO: 2. SEQ ID NO: 2 is the Z domain of SpA with an N23T substitution (see p. 5, line 23 of the specification as filed and also the sequence listing).

Support for the amendment can be found for example in original claim 1 as well as p. 5 lines 21-26 of the specification as filed which states that at least one of the domain, e.g., all the domains (the domains per lines 8-19 on p. 5 include the C domain of protein or a “functional variant thereof”) include at least 90 or 100% of SEQ ID NO: 2 (N23T mutation of the Z protein). 

4. Applicants have also overcome the prior rejections under 35 USC 103 as previously applied because the claims have been amended to recite that Domain C of SpA is at least 90% identical to the amino acid SEQ ID NO: 2 rather than SEQ ID NO: 8.

Claim Rejections - 35 USC § 112
5.  The following is a quotation of 35 U.S.C. 112(b)

(B) CONCLUSION.---The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112(pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

6.  Claim 7 is rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.  

Claim 7 recites that the mutated Domain C of SpA “further comprises a E19A mutation”. However, domain C (represented by applicants’ SEQ ID NO: 8 does not include an E (glutamic acid) at position 19. It includes a Leucine. Applicants’ claim SEQ ID NO: 2 also does not include an E at position 19. It includes a Leucine. The only sequence which the examiner can identify as having E (Glutamic acid) at position 19 is SEQ ID NO: 7 (which represents a monomer derived form the C domain). However, base claim 1 does not claim this sequence.

If the language of the claim is such that a person of ordinary skill in the art could not interpret the metes and bounds of the claim so as to understand how to avoid infringement, a rejection of the claim under 35 U.S.C. 112(b) or 35 U.S.C. 112(pre-AIA ), second paragraph, is appropriate. See Morton Int’l, Inc. v. Cardinal Chem. Co., 5 F.3d 1464, 1470, 28 USPQ2d 1190, 1195 (Fed. Cir. 1993). 


7.  The following is a quotation of 35 U.S.C. 112(a):

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

8.  Claim 7 rejected under 35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.  The specification as originally filed does not provide support for the invention as now claimed. 

This is a New Matter rejection for the following reasons:

The phrase "further comprises a E19A mutation" in claims 7 represents a departure from the specification and the claims as originally filed.

The instant claim now recites limitations which were not clearly disclosed in the specification and recited in the claims as originally filed.

Applicant is required to cancel the new matter in the response to this Office Action.  Alternatively, Applicant is invited to provide sufficient written support for the limitations indicated above.  See MPEP 714.02 and 2163.06.

Claim Rejections - 35 USC § 103
9. The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:

(a) A patent may not be obtained even though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

10. Claim 1 is rejected under 35 U.S.C. 103(a) as being unpatentable over Hall et al. (WO 2008/039141, of record), in view of Kihira et al. (US 5,580,788, of record).

Hall teaches an alkaline-stable chromatography ligand which includes one or more Domain C from Staphylococcus protein A (SpA) (abstract; claim 1). 

Hall teaches that the Domain C ligand includes a G29A mutation (p. 9, lines 4-5). Accordingly, Hall is considered to teach a “mutated Domain C of Staphylococcus protein A (SpA)” as required by the current claims.

A comparison of Domain C from SpA (applicant provides SEQ ID NO: 8 for the C domain in the current application) with claimed SEQ ID NO: 2 shows 87.7% identity in 57 residues overlap. (see alignment below).

87.7% identity in 57 residues overlap; Score: 254.0; Gap frequency: 0.0%

UserSeq1       2 DNKFNKEQQNAFYEILHLPNLTEEQRNGFIQSLKDDPSVSKEILAEAKKLNDAQAPK
UserSeq2       2 DAKFDKEQQNAFYEILHLPNLTEEQRNAFIQSLKDDPSQSANLLAEAKKLNDAQAPK
                 * ** ********************** ********** *   **************

However, the current claims require that the mutated Domain C of SpA is at least 90% identical to SEQ ID NO: 2.

A comparison of the SpA C domain with a G29A mutation with applicant’s claimed SEQ ID NO: 2 now shows a 89.5% identity in 57 residues (see alignment below). 

89.5% identity in 57 residues overlap; Score: 258.0; Gap frequency: 0.0%

UserSeq1       2 DNKFNKEQQNAFYEILHLPNLTEEQRNAFIQSLKDDPSVSKEILAEAKKLNDAQAPK
UserSeq2       2 DAKFDKEQQNAFYEILHLPNLTEEQRNAFIQSLKDDPSQSANLLAEAKKLNDAQAPK
                 * ** ********************************* *   **************

Hall further teaches that the mutated SpA Domain C can includes an Asn-Lys-Phe-Asn deletion in positions 3-6 (p. 8, lines 26-27).

A comparison of Hall’s C domain having an Asn-Lys-Phe-Asn deletion in position 3-6 with the G29A substitution now shows 92.5% identity in 53 residues (see alignment below).

92.5% identity in 53 residues overlap; Score: 248.0; Gap frequency: 0.0%

UserSeq1       1 DKEQQNAFYEILHLPNLTEEQRNAFIQSLKDDPSVSKEILAEAKKLNDAQAPK
UserSeq2       6 DKEQQNAFYEILHLPNLTEEQRNAFIQSLKDDPSQSANLLAEAKKLNDAQAPK
                 ********************************** *   **************

Hall further teaches that the invention includes at least for example 94% and about 98% sequence identity to SEQ ID NO: 2, which discloses a sequence denoted Cdel, wherein Asn-Lys-Phe-Asn in positions 3-6 have been deleted as compared to the wild type SpA Domain C sequence (p. 8, lines 26-28; p. 9, lines 30-25). 

Hall further teaches multimers of the Domain C as part of a multimeric chromatography ligand (p. 10, lines 6-7)

It is well settled that “discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art. In re Boesch, 617 F.2d 272, 276, 205 USPQ 215, 219 (CCPA 1980). See also Merck & Co. v. Biocraft Labs. Inc., 874 F.2d 804, 809, 10 USPQ2d 1843, 1847-48 (Fed. Cir. 1989) and where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 220 F2d 454, 456, 105 USPQ 233; 235 (CCPA 1955). See MPE §§2144.05 part IIA. 

In the instant case, Hall teaches multimeric chromatography ligand that includes at least two Domain C units. Hall further teaches that the ligand is mutated such as having a G29A mutation and such that the Asn-Lys-Phe-Asn in positions 3-6 have been deleted as compared to the WT SpA Domain C sequence. As noted above, this sequence would have some 92.5% identity in 53 residues to applicants’ claimed SEQ ID NO: 2 which is the Z domain with an N23T mutation. Hall further teaches sequences which have for example 94% and 98% sequence identity to the mutated SpA Domain C having the Asn-Lys-Phe-Asn deletion in positions 3-6, which shows that Hall contemplated possible variable in the mutated Domain C. Accordingly, and in absence of evidence to the contrary, it would appear that discovering the precise sequence homology of Halls mutated Domain C with respect to a Z domain with an N23T mutation as represented by applicants’ claimed SEQ ID NO: 2 would have been optimization, well within the skill of the ordinary artisan, particularly when Hall teaches a mutated Domain C which has some 92.5% sequence identity to applicants’ claimed SEQ ID NO: 2 in 53 residue overlap. 

Hall still differs from the currently claimed invention in the recitation that each of six or more mutated Domain C of SpA having at least 90% identity to SEQ ID NO: 2 

Kihira teaches repetitively linked-proteins which result when several numbers of the IgG binding domains in protein A is defined as a unit. Kihira teaches that these repetitive proteins exhibit a superior ability for IgG purification (abstract). Kihira teaches six links of the AB domain (Table 1). 

Kihira further teaches that domains E and C may also be used to easily produce the desired repetitive proteins between identical or different domains and used to purify IgG to a high degree (column 7, lines 5-9). 

It would have been obvious to one of ordinary skill in the art at the time the invention was made to have included a ligand such as mutated multimeric mutated Domain C of SpA taught by Hall as having 6 or more mutated Domain C units

Those of skill in the art would have had reason to do so because Hall itself teaches that the ligand can be part of a multimer and Kihira teaches that when several units of a domain from SpA are included, including reference to 6 units, as part of a unit are used, superior ability for IgG purification is obtained. The combination of familiar elements according to known methods is obvious when it does no more than yield predictable results (see KSR Int’l v. Teleflex Inc., 127 S. Ct. 1727, 1739 (2007). 

From the combined teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention.  Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary. 

Applicant’s arguments were fully considered but were not considered persuasive.

Applicant has only noted that the amendment to the claims renders the rejection moot (p. 6 of the Response). 

This argument was not considered persuasive for the reasons stated above. 

11. Claims 1, 4 and 6 and 21 are rejected under 35 U.S.C. 103(a) as being unpatentable over Hall et al. (WO 2008/039141, of record), in view of Kihira et al. (US 5,580,788, of record), as applied to claim 1 above, and further in view of Hober (US 2005/0143566).

The prior art teachings of Hall and Kihira are discussed supra. 

The prior art teachings further differ from the claimed invention in that the sequence is at least 95% (claim 4), 98% (claim 6) and identical to the amino acid sequence shown in SEQ ID NO: 2 (claim 21).

Hober teaches a published SEQ ID NO: 15 which has 100% sequence identity to applicants’ claimed SEQ ID NO: 2 (sequences and claim1) (see sequence alignment below).

  Query Match             100.0%;  Score 293;  DB 4;  Length 60;
  Best Local Similarity   100.0%;  
  Matches   58;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 VDAKFDKEQQNAFYEILHLPNLTEEQRNAFIQSLKDDPSQSANLLAEAKKLNDAQAPK 58
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          3 VDAKFDKEQQNAFYEILHLPNLTEEQRNAFIQSLKDDPSQSANLLAEAKKLNDAQAPK 60


Hober teaches that the public SEQ ID NO: 2 includes mutations such as N23T (claim 10).

Hober teaches multimers of two or more of the mutated protein units (claim 6).

Hober teaches that the multimer can include one or more of the C domains of SpA (claim 8).

Hober teaches that the mutated immunoglobulin-binding protein ligand exhibits an improved stability at increased pH-value (¶7).

It would have been obvious to one of ordinary skill in the art at the time the invention was made to substitute each of a mutated Domain C as part of a multimer with six or more mutated Domain C units as taught by Hall and Kihira with a Domain C unit having 95%, 98% and the exact sequence of sequence ID NO: 2. One of ordinary skill in the art at the time the invention was made would have been motivated to do so because Hober teaches sequences of the C domain which can be included as part of a multimer having a published sequence which is the same as SEQ ID NO: 2, and Hober further teaches that these ligands exhibit an improved stability at increased pH. Accordingly, one of ordinary skill in the art would be motivated to include such ligand sequences for the Domain C ligands which Hall and Kihira teach can be used as part of a multimer for IgG purification.  Substituting a known element for another, to yield the known result, is obvious. See KSR, 550 U.S. 15 416, 421.

From the combined teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention.  Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary. 


12.  Claims 1-2, 4, 6, 8-17, and 19-22 are rejected under 35 U.S.C. 103(a) as being unpatentable over Hall et al. (WO 2008/039141, of record), in view of Kihira et al. (US 5,580,788, of record) and Hober (US 2005/0143566), as applied to claims 1, 4 and 6 and 21 above, and further view of Bian et al. (US 2010/0221844, of record) and Bjorkman et al. (US 9,683,013, of record). 

The prior art teachings of Hall, Kihira and Hober are discussed supra. 

The prior art teachings differ in the recitation that the ligands after hours incubation in 0.5 M NaOH has retained at least 95% of its original binding capacity (claim 2). 

The teachings further differ in the recitation that at least one asparagine in the sequence of the ligand is replaced with an amino acid other than glutamine or aspartic acid (claim 8).  

The teachings further differ in the recitation that the ligand includes a terminal coupling group comprising at least one nitrogen and/or Sulphur atoms (claim 9), “the terminal group comprises arginine or cysteine” (claim 10) and “the ligand is coupled to the solid support via thioether bonds” (claims 11 and 19). 

The teachings further differ in the recitation that the multimeric ligand contains one or more other protein-based units (claim 12) which re alkaline-stable (claim 13). 

The teachings also differ in the specific recitation that the solid support is a polysaccharide (claim 15), comprised substantially spherical particles (claim 16), and porous (claim 17) and that the solid support is porous spherical and comprises polysaccharide (claim 20). 

Hall further teaches that in another embodiment the multimer includes one or more additional units which are different form Domain C and preferably protein based and equally alkaline-stable as Domain C (p. 6, lines 20-23). 

Bian teaches chromatography ligands having improved caustic stability that include one or more isolated B, C or Z domains of SpA, where the one or more isolated said domains include one or more amino acid residues at position n+1 mutated to any naturally occurring amino acid except for glutamine (Q) (abstract; ¶9). 

Bian further teaches that the alkaline stable ligands can retain 95% of their binding capacity after 5 hours (¶45).

Bian further teaches that attachment of an alkaline stable SpA based chromatography ligand to a solid support can be achieved in many known ways such as by thiol where attachment is achieved by recombinantly inserting a thiol containing cysteine at the C-terminus of SpA (¶s84-86). 

Bian further teaches that the ligand is attached to the solid support which can include agarose, the matrix is in beaded or particle form, which is considered to be compatible with “substantially spherical particles”, and that any porous material that contributes to less than a 5% change in alkaline stability of the attached ligand after soaking for about 30 hours in 0.5 M NaOH may be used as a solid support (¶68-70, 79). 

Bjorkman (the ’013 publication) also teaches ligands which include one or more of a protein A domain such as a C domain with at least one of the monomers having a substitution of the Asparagine, such as a N28 substitution (column 5, lines 26-27). 

It would have been obvious to one of ordinary skill in the art at the time the invention was made to substitute the mutated C domain taught by Hall, Kihira and Hober as being useful for binding immunoglobulins with one or more of the modified C domains wherein at least one asparagine in the sequence for the ligand is replaced with an amino acid other than for example glutamine (¶9) and to have also coupled said ligand to the solid support via thioether bonds or to have included additional protein-based units with the modified C domain as taught by Hall. One of ordinary skill in the art at the time the invention was made would have been motivated to do so because Bian teaches that said modified C domains are alkaline stable, and Hall teaches that protein-based units which are alkaline stable can be added to the modified Domain C multimer/hexamer. Substituting a known element for another, to yield the known result, is obvious. See KSR, 550 U.S. 15 416, 421.

Note that while Hall and Kihira do not specifically recite that the ligand which includes six or more mutated Domain C of SpA after 5 hours incubation in 0-.5 M NaOH has retained at least 95% of its original binding capacity. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

In the instant case, Hall and Kihira teach the same mutated domain C as part of a multimer, Kihira teaches that it was known to be beneficial to include SpA domains as multimers and further teaches a multimer of 6 domains and Bian as noted supra teaches alkaline stable SpA ligands can retain 95% of their binding capacity after 5 hours (¶45). Accordingly, and in absence of evidence to the contrary, it would appear that including Hall's multimer as part of a multimer with “six or more” of the mutated Domains with the capacity to retain at least 95% of its original binding capacity after incubation for 5 hours would be expected or at least be capable of obtaining given routine experimentation in the art. 

From the combined teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention.  Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary. 

Applicant has not separately argued the above claims and accordingly points applicant to the examiner’s rebuttal above.


Double Patenting
13. The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

14. Claims 1-2, 4, 6, 8-17 and 19-22 are rejected on the ground of nonstatutory obviousness- type double patenting as being unpatentable over claims 1-14 or US Patent No: 9,290,549, in view of Hall et al. (WO 2008/039141, of record), Kihira et al. (US 5,580,788), Bian et al. (US 2010/0221844, of record) and Bjorkman et al. (US 9,683,013, of record). 
Although the conflicting claims are not identical, they are not patentably distinct from each other because both the current application and the ‘549 Patent claim a chromatography ligand that includes a multimeric ligand that includes one or more Domain C units from SpA. (claim s1, 6-7).
The ‘549 claims a SEQ ID NO: 1 which has 87.7% identity to applicants’ claimed SEQ ID NO: 2 over 57 residues (see alignment below). 
87.7% identity in 57 residues overlap; Score: 254.0; Gap frequency: 0.0%

UserSeq1       2 DAKFDKEQQNAFYEILHLPNLTEEQRNAFIQSLKDDPSQSANLLAEAKKLNDAQAPK
UserSeq2       2 DNKFNKEQQNAFYEILHLPNLTEEQRNGFIQSLKDDPSVSKEILAEAKKLNDAQAPK
                 * ** ********************** ********** *   **************
The ‘549 differs from the currently claimed invention in the recitation that each of the C ligands is at least 90% (claim 1, 95% (claim 4), 98% (claim 6) and identical (claim 21) to the amino acid sequence show in in SEQ ID NO:2. 
Hall teaches an alkaline-stable  chromatography ligand which includes one or more Domain C from Staphylococcus protein A (SpA) (abstract; claim 1). 

Hall teaches that the Domain C ligand includes a G29A mutation (p. 9, lines 4-5). Accordingly, Hall is considered to teach a “mutated Domain C of Staphylococcus protein A (SpA)” as required by the current claims.

A comparison of Domain C from SpA (applicant provides SEQ ID NO: 8 for the C domain in the current application) with claimed SEQ ID NO: 2 shows 87.7% identity in 57 residues overlap. (see alignment below).

87.7% identity in 57 residues overlap; Score: 254.0; Gap frequency: 0.0%

UserSeq1       2 DNKFNKEQQNAFYEILHLPNLTEEQRNGFIQSLKDDPSVSKEILAEAKKLNDAQAPK
UserSeq2       2 DAKFDKEQQNAFYEILHLPNLTEEQRNAFIQSLKDDPSQSANLLAEAKKLNDAQAPK
                 * ** ********************** ********** *   **************

However, the current claims require that the mutated Domain C of SpA is at least 90% identical to SEQ ID NO: 2.

Hall further teaches that the chromatography ligand includes SpA domain C, which in addition comprises the mutation G29A (p. 9, lines 4-5).

A comparison of the SpA C domain with a G29A mutation with applicant’s claimed SEQ ID NO: 2 now shows a 89.5% identity in 57 residues (see alignment below). 

89.5% identity in 57 residues overlap; Score: 258.0; Gap frequency: 0.0%

UserSeq1       2 DNKFNKEQQNAFYEILHLPNLTEEQRNAFIQSLKDDPSVSKEILAEAKKLNDAQAPK
UserSeq2       2 DAKFDKEQQNAFYEILHLPNLTEEQRNAFIQSLKDDPSQSANLLAEAKKLNDAQAPK
                 * ** ********************************* *   **************
Hall further teaches that the mutated SpA Domain C can includes an Asn-Lys-Phe-Asn deletion in positions 3-6 (p. 8, lines 26-27).

A comparison of Halls C domain having an Asn-Lys-Phe-Asn deletion in position 3-6 with the G29A substitution now shows 92.5% identity in 53 residues (see alignment below).

92.5% identity in 53 residues overlap; Score: 248.0; Gap frequency: 0.0%

UserSeq1       1 DKEQQNAFYEILHLPNLTEEQRNAFIQSLKDDPSVSKEILAEAKKLNDAQAPK
UserSeq2       6 DKEQQNAFYEILHLPNLTEEQRNAFIQSLKDDPSQSANLLAEAKKLNDAQAPK
                 ********************************** *   **************

Hall further teaches that the invention includes at least for example 94% and about 98% sequence identity to SEQ ID NO: 2, which discloses a sequence denoted Cdel, wherein Asn-Lys-Phe-Asn in positions 3-6 have been deleted as compared to the wild type SpA Domain C sequence (p. 8, lines 26-28; p. 9, lines 30-25). 

Hall further teaches multimers of the Domain C as part of a multimeric chromatography ligand (p. 10, lines 6-7)

It is well settled that “discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art. In re Boesch, 617 F.2d 272, 276, 205 USPQ 215, 219 (CCPA 1980). See also Merck & Co. v. Biocraft Labs. Inc., 874 F.2d 804, 809, 10 USPQ2d 1843, 1847-48 (Fed. Cir. 1989) and where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 220 F2d 454, 456, 105 USPQ 233; 235 (CCPA 1955). See MPE §§2144.05 part IIA. 

In the instant case, Hall teaches multimeric chromatography ligand that includes at least two Domain C units. Hall further teaches that the ligand is mutated such as having a G29A mutation and such that the Asn-Lys-Phe-Asn in position s3-6 have been deleted as compared to the WT SpA Domain C sequence. As noted above, this sequence would have some 92.% identity in 53 residues to applicants’ claimed SEQ ID NO: 2 which is the Z domain with an N23T mutation. Hall further teaches sequences which have for example 94% and 98% sequence identity to the mutated SpA Domain C having the Asn-Lys-Phe-Asn deletion in positions 3-6, which shows that Hall contemplated possible variable in the mutated Domain C. Accordingly, and in absence of evidence to the contrary, it would appear that discovering the precise sequence homology of Halls mutated Domain C with respect to a Z domain with an N23T mutation as represented by applicants’ claimed SEQ ID NO: 2 would have been optimization, well within the skill of the ordinary artisan, particularly when Hall teaches a mutated Domain C which has some 92.5% sequence identity to applicants’ claimed SEQ ID NO: 2 in 53 residue overlap. 
The ‘549 further differs in the recitation that the multimeric ligand Domain C is “six or more” of the mutated Domain C.
Kihira teaches repetitively linked-proteins which result when several numbers of the IgG binding domains in protein A is defined as a unit. Kihira teaches that these repetitive proteins exhibit a superior ability for IgG purification (abstract). Kihira teaches six links of the AB domain (Table 1). 

Kihira further teaches that domains E and C may also be used to easily produce the desired repetitive proteins between identical or different domains and used to purify IgG to a high degree (column 7, lines 5-9). 

It would have been obvious to one of ordinary skill in the art at the time the invention was made to have included a ligand such as mutated multimeric mutated Domain C of SpA taught by Hall as having 6 or more mutated Domain C units

Those of skill in the art would have had reason to do so because Hall itself teaches that the ligand can be part of a multimer and Kihira teaches that when several units of a domain from SpA are included, including reference to 6 units, as part of a unit are used, superior ability for IgG purification is obtained. The combination of familiar elements according to known methods is obvious when it does no more than yield predictable results (see KSR Int’l v. Teleflex Inc., 127 S. Ct. 1727, 1739 (2007). 

The ‘549 Patent further differs in the recitation that the ligands after hours incubation in 0.5 M NaOH has retained at least 95% of its original binding capacity (claim 2), the recitation that at least one asparagine in the sequence of the ligand is replaced with an amino acid other than glutamine or aspartic acid (claim 8), the recitation that the ligand includes a terminal coupling group comprising at least one nitrogen and/or Sulphur atoms (claim 9), “the terminal group comprises arginine or cysteine” (claim 10) and “the ligand is coupled to the solid support via thioether bonds” (claims 11 and 19),  the recitation that the multimeric ligand contains one or more other protein-based units (claim 12) which re alkaline-stable (claim 13), the recitation that the solid support is a polysaccharide (claim 15), comprised substantially spherical particles (claim 16), and porous (claim 17) and that the solid support is porous spherical and comprises polysaccharide (claim 20). 

Hall further teaches that in another embodiment the multimer includes one or more additional units which are different form Domain C and preferably protein based and equally alkaline-stable as Domain C (p. 6, lines 20-23). 

Bian teaches chromatography ligands having improved caustic stability that include one or more isolated B, C or Z domains of SpA, where the one or more isolated said domains include one or more amino acid residues at position n+1 mutated to any naturally occurring amino acid except for glutamine (Q) (abstract; ¶9). 

Bian further teaches that the alkaline stable ligands can retain 95% of their binding capacity after 5 hours (¶45).

Bian further teaches that attachment of an alkaline stable SpA based chromatography ligand to a solid support can be achieved in many known ways such as by thiol where attachment is achieved by recombinantly inserting a thiol containing cysteine at the C-terminus of SpA (¶s84-86). 

Bian further teaches that the ligand is attached to the solid support which can include agarose, the matrix is in beaded or particle form, which is considered to be compatible with “substantially spherical particles”, and that any porous material that contributes to less than a 5% change in alkaline stability of the attached ligand after soaking for about 30 hours in 0.5 M NaOH may be used as a solid support (¶68-70, 79). 

Bjorkman (the ’013 publication) also teaches ligands which include one or more of a protein A domain such as a C domain with at least one of the monomers having a substitution of the Asparagine, such as a N28 substitution (column 5, lines 26-27). 

It would have been obvious to one of ordinary skill in the art at the time the invention was made to substitute the mutated C domain taught by Hall, Kihira and Hober as being useful for binding immunoglobulins with one or more of the modified C domains wherein at least one asparagine in the sequence for the ligand is replaced with an amino acid other than for example glutamine (¶9) and to have also coupled said ligand to the solid support via thioether bonds or to have included additional protein-based units with the modified C domain as taught by Hall. One of ordinary skill in the art at the time the invention was made would have been motivated to do so because Bian teaches that said modified C domains are alkaline stable, and Hall teaches that protein-based units which are alkaline stable can be added to the modified Domain C multimer/hexamer. Substituting a known element for another, to yield the known result, is obvious. See KSR, 550 U.S. 15 416, 421.

Note that while Hall and Kihira do not specifically recite that the ligand which includes six or more mutated Domain C of SpA after 5 hours incubation in 0-.5 M NaOH has retained at least 95% of its original binding capacity. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

In the instant case, Hall and Kihira teach the same mutated domain C as part of a multimer, Kihira teaches that it was known to be beneficial to include SpA domains as multimers and further teaches a multimer of 6 domains and Bian as noted supra teaches alkaline stable SpA ligands can retain 95% of their binding capacity after 5 hours (¶45). Accordingly, and in absence of evidence to the contrary, it would appear that including Hall's multimer as part of a multimer with “six or more” of the mutated Domains with the capacity to retain at least 95% of its original binding capacity after incubation for 5 hours would be expected or at least be capable of obtaining given routine experimentation in the art. 

15. Claims 1-2, 4, 6, 8-17 and 19-22 are rejected on the ground of nonstatutory obviousness- type double patenting as being unpatentable over claims 1-32 of US Patent No: 9,683,013, in view of Hall et al. (WO 2008/039141, of record), Kihira et al. (US 5,580,788), Bian et al. (US 2010/0221844, of record) and Bjorkman et al. (US 9,683,013, of record). 
Although the conflicting claims are not identical, they are not patentably distinct from each other because both the current application and the ‘013 Patent claim a chromatography ligand that includes a multimeric ligand that includes a published SEQ ID NO: 2 which has 100% sequence homology to applicants’ claimed SEQ ID NO: 2 (see alignment below).
Query Match             100.0%;  Score 293;  DB 11;  Length 58;
  Best Local Similarity   100.0%;  
  Matches   58;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 VDAKFDKEQQNAFYEILHLPNLTEEQRNAFIQSLKDDPSQSANLLAEAKKLNDAQAPK 58
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 VDAKFDKEQQNAFYEILHLPNLTEEQRNAFIQSLKDDPSQSANLLAEAKKLNDAQAPK 58

Note that SEQ ID NO: 2 is the exact sequence for the currently claimed Domain C of SpA as per claim 21. 
The ‘013 differs from the currently claimed invention in the recitation that each of the C ligands is at least 90% (claim 1, 95% (claim 4), 98% (claim 6) to the amino acid sequence show in in SEQ ID NO:2. 
Hall teaches an alkaline-stable  chromatography ligand which includes one or more Domain C from Staphylococcus protein A (SpA) (abstract; claim 1). 

Hall teaches that the Domain C ligand includes a G29A mutation (p. 9, lines 4-5). Accordingly, Hall is considered to teach a “mutated Domain C of Staphylococcus protein A (SpA)” as required by the current claims.

A comparison of Domain C from SpA (applicant provides SEQ ID NO: 8 for the C domain in the current application) with claimed SEQ ID NO: 2 shows 87.7% identity in 57 residues overlap. (see alignment below).

87.7% identity in 57 residues overlap; Score: 254.0; Gap frequency: 0.0%

UserSeq1       2 DNKFNKEQQNAFYEILHLPNLTEEQRNGFIQSLKDDPSVSKEILAEAKKLNDAQAPK
UserSeq2       2 DAKFDKEQQNAFYEILHLPNLTEEQRNAFIQSLKDDPSQSANLLAEAKKLNDAQAPK
                 * ** ********************** ********** *   **************

However, the current claims require that the mutated Domain C of SpA is at least 90% identical to SEQ ID NO: 2.

Hall further teaches that the chromatography ligand includes SpA domain C, which in addition comprises the mutation G29A (p. 9, lines 4-5).

A comparison of the SpA C domain with a G29A mutation with applicant’s claimed SEQ ID NO: 2 now shows a 89.5% identity in 57 residues (see alignment below). 

89.5% identity in 57 residues overlap; Score: 258.0; Gap frequency: 0.0%

UserSeq1       2 DNKFNKEQQNAFYEILHLPNLTEEQRNAFIQSLKDDPSVSKEILAEAKKLNDAQAPK
UserSeq2       2 DAKFDKEQQNAFYEILHLPNLTEEQRNAFIQSLKDDPSQSANLLAEAKKLNDAQAPK
                 * ** ********************************* *   **************
Hall further teaches that the mutated SpA Domain C can includes an Asn-Lys-Phe-Asn deletion in positions 3-6 (p. 8, lines 26-27).

A comparison of Halls C domain having an Asn-Lys-Phe-Asn deletion in position 3-6 with the G29A substitution now shows 92.5% identity in 53 residues (see alignment below).

92.5% identity in 53 residues overlap; Score: 248.0; Gap frequency: 0.0%

UserSeq1       1 DKEQQNAFYEILHLPNLTEEQRNAFIQSLKDDPSVSKEILAEAKKLNDAQAPK
UserSeq2       6 DKEQQNAFYEILHLPNLTEEQRNAFIQSLKDDPSQSANLLAEAKKLNDAQAPK
                 ********************************** *   **************

Hall further teaches that the invention includes at least for example 94% and about 98% sequence identity to SEQ ID NO: 2, which discloses a sequence denoted Cdel, wherein Asn-Lys-Phe-Asn in positions 3-6 have been deleted as compared to the wild type SpA Domain C sequence (p. 8, lines 26-28; p. 9, lines 30-25). 

Hall further teaches multimers of the Domain C as part of a multimeric chromatography ligand (p. 10, lines 6-7)

It is well settled that “discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art. In re Boesch, 617 F.2d 272, 276, 205 USPQ 215, 219 (CCPA 1980). See also Merck & Co. v. Biocraft Labs. Inc., 874 F.2d 804, 809, 10 USPQ2d 1843, 1847-48 (Fed. Cir. 1989) and where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 220 F2d 454, 456, 105 USPQ 233; 235 (CCPA 1955). See MPE §§2144.05 part IIA. 

In the instant case, Hall teaches multimeric chromatography ligand that includes at least two Domain C units. Hall further teaches that the ligand is mutated such as having a G29A mutation and such that the Asn-Lys-Phe-Asn in position s3-6 have been deleted as compared to the WT SpA Domain C sequence. As noted above, this sequence would have some 92.% identity in 53 residues to applicants’ claimed SEQ ID NO: 2 which is the Z domain with an N23T mutation. Hall further teaches sequences which have for example 94% and 98% sequence identity to the mutated SpA Domain C having the Asn-Lys-Phe-Asn deletion in positions 3-6, which shows that Hall contemplated possible variable in the mutated Domain C. Accordingly, and in absence of evidence to the contrary, it would appear that discovering the precise sequence homology of Halls mutated Domain C with respect to a Z domain with an N23T mutation as represented by applicants’ claimed SEQ ID NO: 2 would have been optimization, well within the skill of the ordinary artisan, particularly when Hall teaches a mutated Domain C which has some 92.5% sequence identity to applicants’ claimed SEQ ID NO: 2 in 53 residue overlap. 
The ‘013 further differs in the recitation that the multimeric ligand Domain C is “six or more” of the mutated Domain C.
Kihira teaches repetitively linked-proteins which result when several numbers of the IgG binding domains in protein A is defined as a unit. Kihira teaches that these repetitive proteins exhibit a superior ability for IgG purification (abstract). Kihira teaches six links of the AB domain (Table 1). 

Kihira further teaches that domains E and C may also be used to easily produce the desired repetitive proteins between identical or different domains and used to purify IgG to a high degree (column 7, lines 5-9). 

It would have been obvious to one of ordinary skill in the art at the time the invention was made to have included a ligand such as mutated multimeric mutated Domain C of SpA taught by Hall as having 6 or more mutated Domain C units

Those of skill in the art would have had reason to do so because Hall itself teaches that the ligand can be part of a multimer and Kihira teaches that when several units of a domain from SpA are included, including reference to 6 units, as part of a unit are used, superior ability for IgG purification is obtained. The combination of familiar elements according to known methods is obvious when it does no more than yield predictable results (see KSR Int’l v. Teleflex Inc., 127 S. Ct. 1727, 1739 (2007). 

The ‘013 Patent further differs in the recitation that the ligands after hours incubation in 0.5 M NaOH has retained at least 95% of its original binding capacity (claim 2), the recitation that at least one asparagine in the sequence of the ligand is replaced with an amino acid other than glutamine or aspartic acid (claim 8), the recitation that the ligand includes a terminal coupling group comprising at least one nitrogen and/or Sulphur atoms (claim 9), “the terminal group comprises arginine or cysteine” (claim 10) and “the ligand is coupled to the solid support via thioether bonds” (claims 11 and 19),  the recitation that the multimeric ligand contains one or more other protein-based units (claim 12) which re alkaline-stable (claim 13), the recitation that the solid support is a polysaccharide (claim 15), comprised substantially spherical particles (claim 16), and porous (claim 17) and that the solid support is porous spherical and comprises polysaccharide (claim 20). 

Hall further teaches that in another embodiment the multimer includes one or more additional units which are different form Domain C and preferably protein based and equally alkaline-stable as Domain C (p. 6, lines 20-23). 

Bian teaches chromatography ligands having improved caustic stability that include one or more isolated B, C or Z domains of SpA, where the one or more isolated said domains include one or more amino acid residues at position n+1 mutated to any naturally occurring amino acid except for glutamine (Q) (abstract; ¶9). 

Bian further teaches that the alkaline stable ligands can retain 95% of their binding capacity after 5 hours (¶45).

Bian further teaches that attachment of an alkaline stable SpA based chromatography ligand to a solid support can be achieved in many known ways such as by thiol where attachment is achieved by recombinantly inserting a thiol containing cysteine at the C-terminus of SpA (¶s84-86). 

Bian further teaches that the ligand is attached to the solid support which can include agarose, the matrix is in beaded or particle form, which is considered to be compatible with “substantially spherical particles”, and that any porous material that contributes to less than a 5% change in alkaline stability of the attached ligand after soaking for about 30 hours in 0.5 M NaOH may be used as a solid support (¶68-70, 79). 

Bjorkman (the ’013 publication) also teaches ligands which include one or more of a protein A domain such as a C domain with at least one of the monomers having a substitution of the Asparagine, such as a N28 substitution (column 5, lines 26-27). 

It would have been obvious to one of ordinary skill in the art at the time the invention was made to substitute the mutated C domain taught by Hall, Kihira and Hober as being useful for binding immunoglobulins with one or more of the modified C domains wherein at least one asparagine in the sequence for the ligand is replaced with an amino acid other than for example glutamine (¶9) and to have also coupled said ligand to the solid support via thioether bonds or to have included additional protein-based units with the modified C domain as taught by Hall. One of ordinary skill in the art at the time the invention was made would have been motivated to do so because Bian teaches that said modified C domains are alkaline stable, and Hall teaches that protein-based units which are alkaline stable can be added to the modified Domain C multimer/hexamer. Substituting a known element for another, to yield the known result, is obvious. See KSR, 550 U.S. 15 416, 421.

Note that while Hall and Kihira do not specifically recite that the ligand which includes six or more mutated Domain C of SpA after 5 hours incubation in 0-.5 M NaOH has retained at least 95% of its original binding capacity. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

In the instant case, Hall and Kihira teach the same mutated domain C as part of a multimer, Kihira teaches that it was known to be beneficial to include SpA domains as multimers and further teaches a multimer of 6 domains and Bian as noted supra teaches alkaline stable SpA ligands can retain 95% of their binding capacity after 5 hours (¶45). Accordingly, and in absence of evidence to the contrary, it would appear that including Hall's multimer as part of a multimer with “six or more” of the mutated Domains with the capacity to retain at least 95% of its original binding capacity after incubation for 5 hours would be expected or at least be capable of obtaining given routine experimentation in the art. 

16. Claims 1-2, 4, 6, 8-17 and 19-22 are rejected on the ground of nonstatutory obviousness- type double patenting as being unpatentable over claims 1-21 of US Patent No: 9,657,055, in view of Hall et al. (WO 2008/039141, of record), Kihira et al. (US 5,580,788), Bian et al. (US 2010/0221844, of record) and Bjorkman et al. (US 9,683,013, of record). 
Although the conflicting claims are not identical, they are not patentably distinct from each other because both the current application and the ‘055 Patent claim a chromatography ligand that includes a multimeric ligand having six or more C domains of SpA that includes a published SEQ ID NO: 2 which has 100% sequence homology to applicants’ claimed SEQ ID NO: 2 (see alignment below). (see claims 1-2 of the ‘055).
Query Match             100.0%;  Score 293;  DB 11;  Length 58;
  Best Local Similarity   100.0%;  
  Matches   58;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 VDAKFDKEQQNAFYEILHLPNLTEEQRNAFIQSLKDDPSQSANLLAEAKKLNDAQAPK 58
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 VDAKFDKEQQNAFYEILHLPNLTEEQRNAFIQSLKDDPSQSANLLAEAKKLNDAQAPK 58

Note that SEQ ID NO: 2 is the exact sequence for the currently claimed Domain C of SpA as per claim 21. 
The ‘055 differs from the currently claimed invention in the recitation that each of the C ligands is at least 90% (claim 1, 95% (claim 4), 98% (claim 6) to the amino acid sequence show in in SEQ ID NO:2. 
Hall teaches an alkaline-stable  chromatography ligand which includes one or more Domain C from Staphylococcus protein A (SpA) (abstract; claim 1). 

Hall teaches that the Domain C ligand includes a G29A mutation (p. 9, lines 4-5). Accordingly, Hall is considered to teach a “mutated Domain C of Staphylococcus protein A (SpA)” as required by the current claims.

A comparison of Domain C from SpA (applicant provides SEQ ID NO: 8 for the C domain in the current application) with claimed SEQ ID NO: 2 shows 87.7% identity in 57 residues overlap. (see alignment below).

87.7% identity in 57 residues overlap; Score: 254.0; Gap frequency: 0.0%

UserSeq1       2 DNKFNKEQQNAFYEILHLPNLTEEQRNGFIQSLKDDPSVSKEILAEAKKLNDAQAPK
UserSeq2       2 DAKFDKEQQNAFYEILHLPNLTEEQRNAFIQSLKDDPSQSANLLAEAKKLNDAQAPK
                 * ** ********************** ********** *   **************

However, the current claims require that the mutated Domain C of SpA is at least 90% identical to SEQ ID NO: 2.

Hall further teaches that the chromatography ligand includes SpA domain C, which in addition comprises the mutation G29A (p. 9, lines 4-5).

A comparison of the SpA C domain with a G29A mutation with applicant’s claimed SEQ ID NO: 2 now shows a 89.5% identity in 57 residues (see alignment below). 

89.5% identity in 57 residues overlap; Score: 258.0; Gap frequency: 0.0%

UserSeq1       2 DNKFNKEQQNAFYEILHLPNLTEEQRNAFIQSLKDDPSVSKEILAEAKKLNDAQAPK
UserSeq2       2 DAKFDKEQQNAFYEILHLPNLTEEQRNAFIQSLKDDPSQSANLLAEAKKLNDAQAPK
                 * ** ********************************* *   **************
Hall further teaches that the mutated SpA Domain C can includes an Asn-Lys-Phe-Asn deletion in positions 3-6 (p. 8, lines 26-27).

A comparison of Halls C domain having an Asn-Lys-Phe-Asn deletion in position 3-6 with the G29A substitution now shows 92.5% identity in 53 residues (see alignment below).

92.5% identity in 53 residues overlap; Score: 248.0; Gap frequency: 0.0%

UserSeq1       1 DKEQQNAFYEILHLPNLTEEQRNAFIQSLKDDPSVSKEILAEAKKLNDAQAPK
UserSeq2       6 DKEQQNAFYEILHLPNLTEEQRNAFIQSLKDDPSQSANLLAEAKKLNDAQAPK
                 ********************************** *   **************

Hall further teaches that the invention includes at least for example 94% and about 98% sequence identity to SEQ ID NO: 2, which discloses a sequence denoted Cdel, wherein Asn-Lys-Phe-Asn in positions 3-6 have been deleted as compared to the wild type SpA Domain C sequence (p. 8, lines 26-28; p. 9, lines 30-25). 

Hall further teaches multimers of the Domain C as part of a multimeric chromatography ligand (p. 10, lines 6-7)

It is well settled that “discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art. In re Boesch, 617 F.2d 272, 276, 205 USPQ 215, 219 (CCPA 1980). See also Merck & Co. v. Biocraft Labs. Inc., 874 F.2d 804, 809, 10 USPQ2d 1843, 1847-48 (Fed. Cir. 1989) and where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 220 F2d 454, 456, 105 USPQ 233; 235 (CCPA 1955). See MPE §§2144.05 part IIA. 

In the instant case, Hall teaches multimeric chromatography ligand that includes at least two Domain C units. Hall further teaches that the ligand is mutated such as having a G29A mutation and such that the Asn-Lys-Phe-Asn in position s3-6 have been deleted as compared to the WT SpA Domain C sequence. As noted above, this sequence would have some 92.% identity in 53 residues to applicants’ claimed SEQ ID NO: 2 which is the Z domain with an N23T mutation. Hall further teaches sequences which have for example 94% and 98% sequence identity to the mutated SpA Domain C having the Asn-Lys-Phe-Asn deletion in positions 3-6, which shows that Hall contemplated possible variable in the mutated Domain C. Accordingly, and in absence of evidence to the contrary, it would appear that discovering the precise sequence homology of Halls mutated Domain C with respect to a Z domain with an N23T mutation as represented by applicants’ claimed SEQ ID NO: 2 would have been optimization, well within the skill of the ordinary artisan, particularly when Hall teaches a mutated Domain C which has some 92.5% sequence identity to applicants’ claimed SEQ ID NO: 2 in 53 residue overlap. 
The ‘055 further differs in the recitation that the multimeric ligand Domain C is “six or more” of the mutated Domain C.
Kihira teaches repetitively linked-proteins which result when several numbers of the IgG binding domains in protein A is defined as a unit. Kihira teaches that these repetitive proteins exhibit a superior ability for IgG purification (abstract). Kihira teaches six links of the AB domain (Table 1). 

Kihira further teaches that domains E and C may also be used to easily produce the desired repetitive proteins between identical or different domains and used to purify IgG to a high degree (column 7, lines 5-9). 

It would have been obvious to one of ordinary skill in the art at the time the invention was made to have included a ligand such as mutated multimeric mutated Domain C of SpA taught by Hall as having 6 or more mutated Domain C units

Those of skill in the art would have had reason to do so because Hall itself teaches that the ligand can be part of a multimer and Kihira teaches that when several units of a domain from SpA are included, including reference to 6 units, as part of a unit are used, superior ability for IgG purification is obtained. The combination of familiar elements according to known methods is obvious when it does no more than yield predictable results (see KSR Int’l v. Teleflex Inc., 127 S. Ct. 1727, 1739 (2007). 

The ‘055 Patent further differs in the recitation that the ligands after hours incubation in 0.5 M NaOH has retained at least 95% of its original binding capacity (claim 2), the recitation that at least one asparagine in the sequence of the ligand is replaced with an amino acid other than glutamine or aspartic acid (claim 8), the recitation that the ligand includes a terminal coupling group comprising at least one nitrogen and/or Sulphur atoms (claim 9), “the terminal group comprises arginine or cysteine” (claim 10) and “the ligand is coupled to the solid support via thioether bonds” (claims 11 and 19),  the recitation that the multimeric ligand contains one or more other protein-based units (claim 12) which re alkaline-stable (claim 13), the recitation that the solid support is a polysaccharide (claim 15), comprised substantially spherical particles (claim 16), and porous (claim 17) and that the solid support is porous spherical and comprises polysaccharide (claim 20). 

However, the ‘055 claims coupling of the polypeptide to a solid support via a single terminal coupler (claim 9) and via thioether bonds (claim 10). The ‘055 further claims that the solid support comprises a polysaccharide (claim 12). 

Hall further teaches that in another embodiment the multimer includes one or more additional units which are different form Domain C and preferably protein based and equally alkaline-stable as Domain C (p. 6, lines 20-23). 

Bian teaches chromatography ligands having improved caustic stability that include one or more isolated B, C or Z domains of SpA, where the one or more isolated said domains include one or more amino acid residues at position n+1 mutated to any naturally occurring amino acid except for glutamine (Q) (abstract; ¶9). 

Bian further teaches that the alkaline stable ligands can retain 95% of their binding capacity after 5 hours (¶45).

Bian further teaches that attachment of an alkaline stable SpA based chromatography ligand to a solid support can be achieved in many known ways such as by thiol where attachment is achieved by recombinantly inserting a thiol containing cysteine at the C-terminus of SpA (¶s84-86). 

Bian further teaches that the ligand is attached to the solid support which can include agarose, the matrix is in beaded or particle form, which is considered to be compatible with “substantially spherical particles”, and that any porous material that contributes to less than a 5% change in alkaline stability of the attached ligand after soaking for about 30 hours in 0.5 M NaOH may be used as a solid support (¶68-70, 79). 

Bjorkman (the ’013 publication) also teaches ligands which include one or more of a protein A domain such as a C domain with at least one of the monomers having a substitution of the Asparagine, such as a N28 substitution (column 5, lines 26-27). 

It would have been obvious to one of ordinary skill in the art at the time the invention was made to substitute the mutated C domain taught by Hall, Kihira and Hober as being useful for binding immunoglobulins with one or more of the modified C domains wherein at least one asparagine in the sequence for the ligand is replaced with an amino acid other than for example glutamine (¶9) and to have also coupled said ligand to the solid support via thioether bonds or to have included additional protein-based units with the modified C domain as taught by Hall. One of ordinary skill in the art at the time the invention was made would have been motivated to do so because Bian teaches that said modified C domains are alkaline stable, and Hall teaches that protein-based units which are alkaline stable can be added to the modified Domain C multimer/hexamer. Substituting a known element for another, to yield the known result, is obvious. See KSR, 550 U.S. 15 416, 421.

Note that while Hall and Kihira do not specifically recite that the ligand which includes six or more mutated Domain C of SpA after 5 hours incubation in 0-.5 M NaOH has retained at least 95% of its original binding capacity. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

In the instant case, Hall and Kihira teach the same mutated domain C as part of a multimer, Kihira teaches that it was known to be beneficial to include SpA domains as multimers and further teaches a multimer of 6 domains and Bian as noted supra teaches alkaline stable SpA ligands can retain 95% of their binding capacity after 5 hours (¶45). Accordingly, and in absence of evidence to the contrary, it would appear that including Hall's multimer as part of a multimer with “six or more” of the mutated Domains with the capacity to retain at least 95% of its original binding capacity after incubation for 5 hours would be expected or at least be capable of obtaining given routine experimentation in the art. 

17. Claims 1-2, 4, 6, 7-17 and 19-22 are rejected on the ground of nonstatutory obviousness- type double patenting as being unpatentable over claims 1-12 of US Patent No: 11,136,359, in view of Hall et al. (WO 2008/039141, of record), Kihira et al. (US 5,580,788), Bian et al. (US 2010/0221844, of record) and Bjorkman et al. (US 9,683,013, of record). 
Although the conflicting claims are not identical, they are not patentably distinct from each other because both the current application and the ‘359 Patent claim a chromatography ligand that includes a multimeric ligand that includes a mutated C domain of SpA (see claims 1 and 9). The ‘359 further claims a published SEQ ID NO: 4 which has 100% sequence homology to applicants’ claimed SEQ ID NO: 2 (see alignment below).
Query Match             100.0%;  Score 293;  DB 11;  Length 58;
  Best Local Similarity   100.0%;  
  Matches   58;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 VDAKFDKEQQNAFYEILHLPNLTEEQRNAFIQSLKDDPSQSANLLAEAKKLNDAQAPK 58
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 VDAKFDKEQQNAFYEILHLPNLTEEQRNAFIQSLKDDPSQSANLLAEAKKLNDAQAPK 58

Note that SEQ ID NO: 2 is the exact sequence for the currently claimed Domain C of SpA as per claim 21. 
The ‘359 differs from the currently claimed invention in the recitation that each of the C ligands is at least 90% (claim 1, 95% (claim 4), 98% (claim 6) to the amino acid sequence show in in SEQ ID NO:2. 
Hall teaches an alkaline-stable  chromatography ligand which includes one or more Domain C from Staphylococcus protein A (SpA) (abstract; claim 1). 

Hall teaches that the Domain C ligand includes a G29A mutation (p. 9, lines 4-5). Accordingly, Hall is considered to teach a “mutated Domain C of Staphylococcus protein A (SpA)” as required by the current claims.

A comparison of Domain C from SpA (applicant provides SEQ ID NO: 8 for the C domain in the current application) with claimed SEQ ID NO: 2 shows 87.7% identity in 57 residues overlap. (see alignment below).

87.7% identity in 57 residues overlap; Score: 254.0; Gap frequency: 0.0%

UserSeq1       2 DNKFNKEQQNAFYEILHLPNLTEEQRNGFIQSLKDDPSVSKEILAEAKKLNDAQAPK
UserSeq2       2 DAKFDKEQQNAFYEILHLPNLTEEQRNAFIQSLKDDPSQSANLLAEAKKLNDAQAPK
                 * ** ********************** ********** *   **************

However, the current claims require that the mutated Domain C of SpA is at least 90% identical to SEQ ID NO: 2.

Hall further teaches that the chromatography ligand includes SpA domain C, which in addition comprises the mutation G29A (p. 9, lines 4-5).

A comparison of the SpA C domain with a G29A mutation with applicant’s claimed SEQ ID NO: 2 now shows a 89.5% identity in 57 residues (see alignment below). 

89.5% identity in 57 residues overlap; Score: 258.0; Gap frequency: 0.0%

UserSeq1       2 DNKFNKEQQNAFYEILHLPNLTEEQRNAFIQSLKDDPSVSKEILAEAKKLNDAQAPK
UserSeq2       2 DAKFDKEQQNAFYEILHLPNLTEEQRNAFIQSLKDDPSQSANLLAEAKKLNDAQAPK
                 * ** ********************************* *   **************
Hall further teaches that the mutated SpA Domain C can includes an Asn-Lys-Phe-Asn deletion in positions 3-6 (p. 8, lines 26-27).

A comparison of Halls C domain having an Asn-Lys-Phe-Asn deletion in position 3-6 with the G29A substitution now shows 92.5% identity in 53 residues (see alignment below).

92.5% identity in 53 residues overlap; Score: 248.0; Gap frequency: 0.0%

UserSeq1       1 DKEQQNAFYEILHLPNLTEEQRNAFIQSLKDDPSVSKEILAEAKKLNDAQAPK
UserSeq2       6 DKEQQNAFYEILHLPNLTEEQRNAFIQSLKDDPSQSANLLAEAKKLNDAQAPK
                 ********************************** *   **************

Hall further teaches that the invention includes at least for example 94% and about 98% sequence identity to SEQ ID NO: 2, which discloses a sequence denoted Cdel, wherein Asn-Lys-Phe-Asn in positions 3-6 have been deleted as compared to the wild type SpA Domain C sequence (p. 8, lines 26-28; p. 9, lines 30-25). 

Hall further teaches multimers of the Domain C as part of a multimeric chromatography ligand (p. 10, lines 6-7)

It is well settled that “discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art. In re Boesch, 617 F.2d 272, 276, 205 USPQ 215, 219 (CCPA 1980). See also Merck & Co. v. Biocraft Labs. Inc., 874 F.2d 804, 809, 10 USPQ2d 1843, 1847-48 (Fed. Cir. 1989) and where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 220 F2d 454, 456, 105 USPQ 233; 235 (CCPA 1955). See MPE §§2144.05 part IIA. 

In the instant case, Hall teaches multimeric chromatography ligand that includes at least two Domain C units. Hall further teaches that the ligand is mutated such as having a G29A mutation and such that the Asn-Lys-Phe-Asn in position s3-6 have been deleted as compared to the WT SpA Domain C sequence. As noted above, this sequence would have some 92.% identity in 53 residues to applicants’ claimed SEQ ID NO: 2 which is the Z domain with an N23T mutation. Hall further teaches sequences which have for example 94% and 98% sequence identity to the mutated SpA Domain C having the Asn-Lys-Phe-Asn deletion in positions 3-6, which shows that Hall contemplated possible variable in the mutated Domain C. Accordingly, and in absence of evidence to the contrary, it would appear that discovering the precise sequence homology of Halls mutated Domain C with respect to a Z domain with an N23T mutation as represented by applicants’ claimed SEQ ID NO: 2 would have been optimization, well within the skill of the ordinary artisan, particularly when Hall teaches a mutated Domain C which has some 92.5% sequence identity to applicants’ claimed SEQ ID NO: 2 in 53 residue overlap. 
The ‘359 further differs in the recitation that the multimeric ligand Domain C is “six or more” of the mutated Domain C.
Kihira teaches repetitively linked-proteins which result when several numbers of the IgG binding domains in protein A is defined as a unit. Kihira teaches that these repetitive proteins exhibit a superior ability for IgG purification (abstract). Kihira teaches six links of the AB domain (Table 1). 

Kihira further teaches that domains E and C may also be used to easily produce the desired repetitive proteins between identical or different domains and used to purify IgG to a high degree (column 7, lines 5-9). 

It would have been obvious to one of ordinary skill in the art at the time the invention was made to have included a ligand such as mutated multimeric mutated Domain C of SpA taught by Hall as having 6 or more mutated Domain C units

Those of skill in the art would have had reason to do so because Hall itself teaches that the ligand can be part of a multimer and Kihira teaches that when several units of a domain from SpA are included, including reference to 6 units, as part of a unit are used, superior ability for IgG purification is obtained. The combination of familiar elements according to known methods is obvious when it does no more than yield predictable results (see KSR Int’l v. Teleflex Inc., 127 S. Ct. 1727, 1739 (2007). 

The ‘359 Patent further differs in the recitation that the ligands after hours incubation in 0.5 M NaOH has retained at least 95% of its original binding capacity (claim 2), the recitation that at least one asparagine in the sequence of the ligand is replaced with an amino acid other than glutamine or aspartic acid (claim 8), the recitation that the ligand includes a terminal coupling group comprising at least one nitrogen and/or Sulphur atoms (claim 9), “the terminal group comprises arginine or cysteine” (claim 10) and “the ligand is coupled to the solid support via thioether bonds” (claims 11 and 19),  the recitation that the multimeric ligand contains one or more other protein-based units (claim 12) which re alkaline-stable (claim 13), the recitation that the solid support is a polysaccharide (claim 15), comprised substantially spherical particles (claim 16), and porous (claim 17) and that the solid support is porous spherical and comprises polysaccharide (claim 20). 

Hall further teaches that in another embodiment the multimer includes one or more additional units which are different form Domain C and preferably protein based and equally alkaline-stable as Domain C (p. 6, lines 20-23). 

Bian teaches chromatography ligands having improved caustic stability that include one or more isolated B, C or Z domains of SpA, where the one or more isolated said domains include one or more amino acid residues at position n+1 mutated to any naturally occurring amino acid except for glutamine (Q) (abstract; ¶9). 

Bian further teaches that the alkaline stable ligands can retain 95% of their binding capacity after 5 hours (¶45).

Bian further teaches that attachment of an alkaline stable SpA based chromatography ligand to a solid support can be achieved in many known ways such as by thiol where attachment is achieved by recombinantly inserting a thiol containing cysteine at the C-terminus of SpA (¶s84-86). 

Bian further teaches that the ligand is attached to the solid support which can include agarose, the matrix is in beaded or particle form, which is considered to be compatible with “substantially spherical particles”, and that any porous material that contributes to less than a 5% change in alkaline stability of the attached ligand after soaking for about 30 hours in 0.5 M NaOH may be used as a solid support (¶68-70, 79). 

Bjorkman (the ’013 publication) also teaches ligands which include one or more of a protein A domain such as a C domain with at least one of the monomers having a substitution of the Asparagine, such as a N28 substitution (column 5, lines 26-27). 

It would have been obvious to one of ordinary skill in the art at the time the invention was made to substitute the mutated C domain taught by Hall, Kihira and Hober as being useful for binding immunoglobulins with one or more of the modified C domains wherein at least one asparagine in the sequence for the ligand is replaced with an amino acid other than for example glutamine (¶9) and to have also coupled said ligand to the solid support via thioether bonds or to have included additional protein-based units with the modified C domain as taught by Hall. One of ordinary skill in the art at the time the invention was made would have been motivated to do so because Bian teaches that said modified C domains are alkaline stable, and Hall teaches that protein-based units which are alkaline stable can be added to the modified Domain C multimer/hexamer. Substituting a known element for another, to yield the known result, is obvious. See KSR, 550 U.S. 15 416, 421.

Note that while Hall and Kihira do not specifically recite that the ligand which includes six or more mutated Domain C of SpA after 5 hours incubation in 0-.5 M NaOH has retained at least 95% of its original binding capacity. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

In the instant case, Hall and Kihira teach the same mutated domain C as part of a multimer, Kihira teaches that it was known to be beneficial to include SpA domains as multimers and further teaches a multimer of 6 domains and Bian as noted supra teaches alkaline stable SpA ligands can retain 95% of their binding capacity after 5 hours (¶45). Accordingly, and in absence of evidence to the contrary, it would appear that including Hall's multimer as part of a multimer with “six or more” of the mutated Domains with the capacity to retain at least 95% of its original binding capacity after incubation for 5 hours would be expected or at least be capable of obtaining given routine experimentation in the art. 

18.  The following prior art not relied upon is considered pertinent to applicant’s disclosure:

Spector (US 2010/0063256, of record) teaches a chromatography matrix useful for the isolation of antibodies which includes a binding protein that includes any combination of six or more domains of SpA such as the C domain where each domain includes a modification at position 29 such that the glycine or alanine at position 29 is replaced with an amino acid residue other than glycine, alanine and tryptophan (¶s 21, 52). Spector is accordingly considered to teach a “separation matrix comprising a plurality of chromatography ligands” wherein the ligand includes six or more mutated Domain C of SpA.

However, the currently claimed invention differs from Spector in that it recites that each of the six or more mutated Domain C domains is at least 90% identical to the SEQ ID NO: 2.  SEQ ID NO: 2 represents an N23T mutated Z domain. This Z domain also includes an Alanine at position 29. 

However, Spector specifically excludes an alanine at position 29. Spector as noted at ¶52 teaches that the alanine at position 29 is replaced with an amino acid residue that than alanine. (representative amino acids which can replace alanine in the C domain are listed in Table 1 by Spector and include amino acids such as arginine, asparagine…). 

Accordingly, Spector is working with a different sequence for domain C (i.e., one that does not include “A” at position 29) and one that is based on the C domain which is 90% identical to SEQ ID NO: 2 which is the Z domain with an N23T mutation. 

Majima (US 2010/0286373, of record) teaches an affinity chromatography carrier that includes an affinity ligand modified in the C domain of SpA or Z domain that has an improved orientation for maintaining affinity for an immunoglobulin (claims 17, 23, 26). 

Specifically, Majima teaches a modified protein of a C domain of SpA specified by published SEQ ID NO: 1 which has 100% sequence identity to applicants’ claim SEQ ID NO: 8 which represents the C domain of spA. Importantly and as noted in the sequence alignment below, position 23 is a “T” and position 29 is an “A”. (i.e., an N23T)

Query Match             100.0%;  Score 294;  DB 10;  Length 58;
  Best Local Similarity   100.0%;  
  Matches   58;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 ADNKFNKEQQNAFYEILHLPNLTEEQRNAFIQSLKDDPSVSKEILAEAKKLNDAQAPK 58
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 ADNKFNKEQQNAFYEILHLPNLTEEQRNAFIQSLKDDPSVSKEILAEAKKLNDAQAPK 58

However, the current claims require more than a mutated Domain C of SpA. The claims further specify that the mutated Domain C has a sequence that is at least 90% identical to SEQ ID NO: 2, which represents the Z domain with an N23T mutation. 

A sequence alignment (Expassy) of Majima’s C domain (which includes the N23T) shows only 89.3% identity with applicants’ claimed SEQ ID NO: 2 (Z domain with the N23T mutation) over 56 residues. 

89.3% identity in 56 residues overlap; Score: 253.0; Gap frequency: 0.0%

UserSeq1       2 DNKFNKEQQNAFYEILHLPNLTEEQRNAFIQSLKDDPSVSKEILAEAKKLNDAQAP
UserSeq2       2 DAKFDKEQQNAFYEILHLPNLTEEQRNAFIQSLKDDPSQSANLLAEAKKLNDAQAP
                 * ** ********************************* *   *************
Accordingly, Majima does not meet the require “at least 90%” sequence identity to applicant’s claimed SEQ ID NO: 2. 

The currently claimed invention further requires that the ligand includes “six or more mutated Domain C of Staphylococcus protein A (SpA)”. Majima, however, specifies 2 to 5 units of tandemly linked immunoglobulin-binding protein (claim 23).

19.  No claims are allowable.

20.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to James Rogers whose telephone number is (571) 270-5374.  The examiner can normally be reached Monday through Friday from 8:00 am to 5:30 pm.  A message may be left on the examiner's voice mail service.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Daniel Kolker can be reached on (571) 272-3181. The fax number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.   For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

December 1, 2022

/JAMES  ROGERS/
Examiner, Art Unit 1644
/DANIEL E KOLKER/Supervisory Patent Examiner, Art Unit 1644